DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one of the flexible tube…from the inner surface; another of the flexible tube…overlapping the outer surface” (as recited in claim 8 | it is the variety of possible combination that are not shown in the figures) and “outer surface comprises centering ribs abutting the inner surface of the peripheral wall” (as recited in claim 23) and “an opening …smaller than a perimeter of the opening” (as recited in claim 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “one of the flexible tube…a peripheral wall…another of the flexible tube…an outer surface…overlapping the outer surface” in claim 8 recites a variety of possible 
Additionally, the limitation “outer surface comprises centering ribs abutting the inner surface of the peripheral wall” in claim 23 is not described in the specification. Rather, the specification discloses “the centering ribs 43f are positioned to abut the outer surface 7c” in [0151]. Therefore, claim 23 contains subject matter not described in the specification.
Additionally, the limitation “the cavity comprises an opening…is smaller than a perimeter of the opening” in claim 24 is not described in the specification. The specification discloses the through-holes can have a rounded, beveled, or chamfered edge ([0095]). However, the specification does not describe the “perimeter of the cavity in the peripheral wall is smaller than a perimeter of the opening”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13-22, 23, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Regarding claim 7, the limitation “a second cavity…than a periphery of the cavity” is unclear. It is unclear what “the cavity” is referring to.
Regarding claim 13, the limitation “the peripheral wall includes cavities…the cavities including the cavity” is unclear. It is unclear if “the cavity” is referring to a previously recited feature or the multiple cavity in “cavities”. Claims 14-22 are rejected due to their dependency on claim 13.
Regarding claim 23, the limitation “outer surface” lacks antecedent basis and was previously recited.
Regarding claim 27, the limitation “inserting a member…from the inner surface” is unclear. The limitation “a peripheral wall” is a separate feature to “a peripheral wall of a front end cap”. Claim 28 is rejected due to its dependency on claim 27.
Regarding claim 28, the limitation “a member” was previously recited in claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8-11, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2014/0142388), in view of Kagawa (US 2008/0114205).
Regarding claim 1, Suzuki discloses a medical device (figure 1) operable to obtain images of an internal cavity of a patient (optical endoscope [0020]), the medical device comprising: a handle (2, figure 1); a flexible tube (7, figure 1) having a proximal end adjacent the handle and a distal end (see proximal and distal ends of 7, figure 1), the distal end of the flexible tube having an outer surface (see figure 1); a camera assembly (14, figure 2); a front end cap (5, figure 2) housing the camera assembly, the front end cap having an outer surface (see figure 2); a bending section (6, figure 1) extending from the flexible tube and including a proximal end segment (see proximal most joint ring 8, figure 1), a distal end segment (see distal most joint ring 8, figure 1), and intermediate segments (joint rings 8, figure 1) between the proximal end segment and the distal end segment, the intermediate segments hingedly connected to each other (8a, figure 2), wherein the proximal end segment (see proximal most joint ring 8, figure 1) includes a proximal end segment peripheral wall (see wall of 8, figure 2) defining an internal space (see internal space of 8, figure 2), and wherein the distal end Suzuki is silent regarding the proximal end segment peripheral wall having an inner surface and including a cavity extending radially outwardly from the inner surface, the distal end of the flexible tube positioned at least partly in the internal space of the proximal end segment peripheral wall with the cavity overlapping the outer surface, a first protrusion of a first hardened adhesive bonded to the outer surface of the flexible tube, the first protrusion extending into the cavity of the proximal end segment peripheral wall; and a second protrusion of a second hardened adhesive bonded to the outer surface of the front end cap, the second protrusion extending into the cavity of the distal end segment peripheral wall.  
Us.125737656.01-33-Docket No. AMBU0050-01-USfront end cap, the second protrusion extending into the cavity of the distal end segment peripheral wall.  Kagawa teaches the use of adhesive to bond the parts of an endoscope together, rather than a screw ([0008]). This allows the diameter of the insertion portion of the endoscope to be decreased as small as possible ([0008]). The adhesive can be cured with a curing agent for heat resistance ([0014]).
Suzuki further teaches the flexible portion (7, figure 1) is connected to a proximal end of the bending portion (6, figure 1; [0023]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the distal end segment and the front end cap to be connected with a cured adhesive as taught by Kagawa rather than the screw member (17, figure 2; 
Regarding claim 5, Suzuki further discloses the cavity is a through-hole with a major axis aligned with a longitudinal axis of the bending section and a minor, smaller, 
Regarding claim 8, Suzuki discloses a medical device (figure 1) operable to obtain images of an internal cavity of a patient (optical endoscope [0020]), the medical device comprising:  Us.125737656.01-34-Docket No. AMBU0050-01-USa handle (2, figure 1); a flexible tube (7, figure 1) having a proximal end adjacent the handle and a distal end (see proximal and distal ends of 7, figure 1); a camera assembly (14, figure 2); a front end cap (5, figure 2) housing the camera assembly; a bending section (6, figure 1) extending from the flexible tube and including a proximal end segment (see proximal most joint ring 8, figure 1), a distal end segment (see the distal most joint ring 8, figure 1), and intermediate segments (joint rings 8, figure 1) between the proximal end segment and the distal end segment, the intermediate segments hingedly connected to each other (see 8a, figure 2); one of the flexible tube, the proximal end segment (the proximal most joint ring 8, figure 1), the distal end segment, and the front end cap including a peripheral wall (see wall of 8, figure 2) having a longitudinal axis (see longitudinal axis of 8, figure 2) and an inner surface defining an internal space (see internal space of 8, figure 2). Suzuki is silent regarding the peripheral wall including a cavity extending radially outwardly from the inner surface; another of the flexible tube, the proximal end segment, the distal end segment, or the front end cap having an outer surface and being positioned at least partly in the internal space with the cavity overlapping the outer surface; a protrusion of a hardened adhesive bonded to the outer surface and extending into the cavity of the peripheral wall.  

Suzuki further teaches the flexible portion (7, figure 1) is connected to a proximal end of the bending portion (6, figure 1; [0023]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the distal end of the flexible tube to be inserted into the proximal end segment, similar to how the front end cap (5, figure 2) is inserted into the distal end segment (8, figure 2) and connected/bonded with a cured adhesive as taught by Kagawa. Doing so would bond the distal end of the flexible tube to the proximal end segment ([0008]; Kagawa | see how 5 is connected/fixed to 8, figure 2; Suzuki) and also decrease diameter of the insertion portion of the endoscope ([0008]; Kagawa). The modified peripheral wall including a cavity (8c, figure 2; Suzuki) extending radially outwardly from the inner surface; another of the flexible tube (modified flexible tube is connected to the proximal end segment), the proximal end segment, the distal end segment, or the front end cap having an outer surface and being positioned at least partly in the internal space with the cavity overlapping the outer surface (the modified distal end of the flexible tube 7 would be inserted/position inside the proximal most joint ring 8, best seen with figure 1 | the modified connection would look like 5 inside 8, figure 2); a protrusion of a hardened adhesive ([0008]; Kagawa) bonded to the outer surface and extending into the cavity of the peripheral wall (adhesive would be in the hole 8c, figure 2; of Suzuki).  
Regarding claim 9, Suzuki further discloses the flexible tube includes the outer surface (the modified distal end of the flexible tube 7 would be inserted/position inside the proximal most joint ring 8, figure 1; Suzuki) and the proximal end segment comprises the peripheral wall including the cavity (the modified proximal end segment would comprise the cavity; similar to 8 and 8c, figure 2; Suzuki).  
Regarding claim 10, Suzuki further discloses the cavity is one of a depression or a through-hole (8c, figure 2; Suzuki).  
Regarding claim 11, Suzuki further discloses the distal end segment comprises a distal end segment peripheral wall (see wall of 8, figure 2; Suzuki) having a longitudinal axis and an inner surface around the longitudinal axis (see figure 2), the inner surface defining an internal space (see figure 2), the peripheral wall including a cavity (8c, figure 2) extending radially outwardly from the inner Us.125737656.01-35-surface, wherein a portion of the front end cap has an outer surface and is positioned in the internal space of the distal end segment peripheral wall with the cavity overlapping the outer surface (see 5 and 8, figure 2). Suzuki and Kagawa are silent regarding wherein a second hardened adhesive is bonded to the outer surface of the portion of the front end cap and extends into the cavity of the distal end segment peripheral wall to form a second protrusion therein.  
It would have been obvious to modify distal end segment and front end cap to be connected with a cured adhesive as taught by Kagawa rather than the screw member (17, figure 2; Suzuki). Doing so would decrease the diameter of the insertion portion of the endoscope ([0008]; Kagawa). The modified device would have a second hardened adhesive ([0008]; Kagawa) is bonded to the outer surface of the portion of the front end 

***Different interpretation of peripheral wall and outer surface
Regarding claim 8, Suzuki discloses a medical device (figure 1) operable to obtain images of an internal cavity of a patient (optical endoscope [0020]), the medical device comprising: a handle (2, figure 1); a flexible tube (7, figure 1) having a proximal end adjacent the handle and a distal end (see proximal and distal ends of 7, figure 1); a camera assembly (14, figure 2); a front end cap (5, figure 2) housing the camera assembly; a bending section (6, figure 1) extending from the flexible tube and including a proximal end segment (see proximal most joint ring 8, figure 1), a distal end segment (see the distal most joint ring 8, figure 1), and intermediate segments (joint rings 8, figure 1) between the proximal end segment and the distal end segment, the intermediate segments hingedly connected to each other (see 8a, figure 2); one of the flexible tube, the proximal end segment (the proximal most joint ring 8, figure 1), the distal end segment, and the front end cap including a peripheral wall (see wall of 8, figure 2) having a longitudinal axis (see longitudinal axis of 8, figure 2) and an inner surface defining an internal space (see internal space of 8, figure 2). Suzuki is silent regarding the peripheral wall including a cavity extending radially outwardly from the inner surface; another of the flexible tube, the proximal end segment, the distal end segment, or the front end cap having an outer surface and being positioned at least partly in the internal space with the cavity overlapping the outer surface; a protrusion of 
Kagawa teaches the use of adhesive to bond the parts of an endoscope together, rather than a screw ([0008]). This allows the diameter of the insertion portion of the endoscope to be decreased as small as possible ([0008]). The adhesive can be cured with a curing agent for heat resistance ([0014]).Us.125737656.01-34-Docket No. AMBU0050-01-USa handle (2, figure 1); a flexible tube (7, figure 1) having a proximal end adjacent the handle and a distal end (see proximal and distal ends of 7, figure 1); a camera assembly (14, figure 2); a front end cap (5, figure 2) housing the camera assembly; a bending section (6, figure 1) extending from the flexible tube and including a proximal end segment (see proximalmost joint ring 8, figure 1), a distal end segment (see the distalmost joint ring 8, figure 1), and intermediate segments (joint rings 8, figure 1) between the proximal end segment and the distal end segment, the intermediate segments hingedly connected to each other (see 8a, figure 2); one of the flexible tube, the proximal end segment (the proximalmost joint ring 8, figure 1), the distal end segment, and the front end cap including a peripheral wall (see wall of 8, figure 2) having a longitudinal axis (see longitudinal axis of 8, figure 2) and an inner surface defining an internal space (see internal space of 8, figure 2). Suzuki is silent regarding the peripheral wall including a cavity extending radially outwardly from the inner surface; another of the flexible tube, the proximal end segment, the distal end segment, or the front end cap having an outer surface and being positioned at least partly in the internal space with the cavity overlapping the outer surface; a protrusion of a hardened adhesive bonded to the outer surface and extending into the cavity of the peripheral wall.  
Us.125737656.01-34-Docket No. AMBU0050-01-USa handle (2, figure 1); a flexible tube (7, figure 1) having a proximal end adjacent the handle and a distal end (see proximal and distal ends of 7, figure 1); a camera assembly (14, figure 2); a front end cap (5, figure 2) housing the camera assembly; a bending section (6, figure 1) extending from the flexible tube and including a proximal end segment (see proximalmost joint ring 8, figure 1), a distal end segment (see the distalmost joint ring 8, figure 1), and intermediate segments (joint rings 8, figure 1) between the proximal end segment and the distal end segment, the intermediate segments hingedly connected to each other (see 8a, figure 2); one of the flexible tube, the proximal end segment (the proximalmost joint ring 8, figure 1), the distal end segment, and the front end cap including a peripheral wall (see wall of 8, figure 2) having a longitudinal axis (see longitudinal axis of 8, figure 2) and an inner surface defining an internal space (see internal space of 8, figure 2). Suzuki is silent regarding the peripheral wall including a cavity extending radially outwardly from the inner surface; another of the flexible tube, the proximal end segment, the distal end segment, or the front end cap having an outer surface and being positioned at least partly in the internal space with the cavity overlapping the outer surface; a protrusion of a hardened adhesive bonded to the outer surface and extending into the cavity of the peripheral wall.  
Us.125737656.01-34-Docket No. AMBU0050-01-USa handle (2, figure 1); a flexible tube (7, figure 1) having a proximal end adjacent the handle and a distal end (see proximal and distal ends of 7, figure 1); a camera assembly (14, figure 2); a front end cap (5, figure 2) housing the camera assembly; a bending section (6, figure 1) extending from the flexible tube and including a proximal end segment (see proximalmost joint ring 8, figure 1), a distal end segment (see the distalmost joint ring 8, figure 1), and intermediate segments (joint rings 8, figure 1) between the proximal end segment and the distal end segment, the intermediate segments hingedly connected to each other (see 8a, figure 2); one of the flexible tube, the proximal end segment, the distal end segment, and the front end cap including a peripheral wall (see wall of 8, figure 2) having a longitudinal axis (see longitudinal axis of 8, figure 2) and an inner surface defining an internal space (see internal space of 8, figure 2), the peripheral wall including a cavity (8c, figure 2) extending radially outwardly from the inner surface; another of the flexible tube, the proximal end segment, the distal end segment, or the front end cap having an outer surface and being positioned at least partly in the internal space with the cavity overlapping the outer surface (see 5 in 8, figure 2). Suzuki is silent regarding a protrusion of a hardened adhesive bonded to the outer surface and extending into the cavity of the peripheral wall.  
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the distal end segment and the front end cap to be connected with a cured adhesive as taught by Kagawa rather than the screw member (17, figure 2; Suzuki). Doing so would decrease the diameter of the insertion portion of the endoscope ([0008]; Kagawa). The modified device would have a protrusion of a hardened adhesive ([0008]; Kagawa) bonded to the outer surface and extending into the cavity of the peripheral wall (adhesive would also be in hole 8c, figure 2; Suzuki).  
Regarding claim 26, Suzuki discloses a system to inspect an internal cavity of a patient, the system comprising: the medical device of claim 8 (see claim 8 rejection above); and a monitor (monitor [0024]; Suzuki) connectable to the medical device to receive and present the image generated Us.125737656.01-37-Docket No. AMBU0050-01-USby the camera assembly.  
Regarding claim 27, Suzuki discloses a method to assemble a medical device (figure 1), the method comprising: providing a handle (2, figure 1); providing a flexible tube (7, figure 1) having a proximal end adjacent the handle when assembled and a distal end (see proximal end and distal end of 7, figure 1); inserting a camera assembly (14, figure 2) into a spacing defined by a peripheral wall of a front end cap (see 5, figure 2); providing a bending section (6, figure 1) including a proximal end segment (see Suzuki is silent regarding injecting an adhesive into the cavity and into contact with the outer surface of the member; and allowing or causing the adhesive to adhere to the outer surface and harden, the hardened adhesive forming a protrusion that extends into the cavity.  
Kagawa teaches the use of adhesive to bond the parts of an endoscope together, rather than a screw ([0008]). This allows the diameter of the insertion portion of the endoscope to be decreased as small as possible ([0008]). The adhesive can be cured with a curing agent for heat resistance ([0014]). The parts are bonded, fixed, and heated at a predetermined heating temperature for a predetermined heating time to strongly adhere the parts ([0039]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the method to coat the parts, either by a brunch or the like, and bond, fixed, and heated to strongly adhere the parts together ([0039]) as taught by Kagawa. Doing so would strongly adhere the parts together and allow the diameter of the insertion portion to be decreased ([0039] and [0008]). The modified method would have injecting an adhesive (coat with…using a brush or the like [0039] | the examiner .  

Claims 2, 13-15, 19-22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2014/0142388) and Kagawa (US 2008/0114205) as applied to claim 1 (for claim 2) and claim 8 (for claims 13-15, 19-22) and claim 27 (for claim 28) above, and further in view of Watanabe (US 2006/0173243).
Regarding claim 2, Suzuki and Kagawa disclose all of the features in the current invention as shown above for claim 1. They are silent regarding the distal end segment peripheral wall further comprises centering ribs extending radially inwardly from the inner surface and abutting the outer surface of the front end cap.  
Watanabe teaches an endoscope (figure 1) with a ring body (76a, figure 6) with projections (78, figure 6). The projections protrude inwards in the radial direction of the tubular body and are equidistantly spaced apart ([0065]). The projections have a wire-guiding hole (80, figure 6) each for traction wires (66, figure 6) to extend through for bending the endoscope ([0065]). 
It would have been obvious to modify the segments in the bending section with projections as taught by Watanabe. Doing so would provide a wire-guiding hole to hold 
Regarding claim 13, Suzuki and Kagawa disclose all of the features in claim 8. They are silent regarding centering ribs extending radially inward from the inner surface of the peripheral wall.  
Watanabe teaches an endoscope (figure 1) with a ring body (76a, figure 6) with projections (78, figure 6). The projections protrude inwards in the radial direction of the tubular body and are equidistantly spaced apart ([0065]). The projections have a wire-guiding hole (80, figure 6) each for traction wires (66, figure 6) to extend through for bending the endoscope ([0065]). 
It would have been obvious to modify the segments in the bending section with projections as taught by Watanabe. Doing so would provide a wire-guiding hole to hold the wires ([0065]). The modified device would have centering ribs (projections 78, figure 6) extending radially inward from the inner surface of the peripheral wall (see figure 6).  
Regarding claim 14, Watanabe further teaches the centering ribs extend longitudinally (see figure 5; Watanabe).  
Regarding claim 15, Watanabe further teaches the centering ribs are evenly distributed along the inner surface (equidistantly spaced apart [0065]; Watanabe).  
Regarding claim 19, Watanabe further teaches the inner surface has an inner perimeter, Us.125737656.01-36-wherein each of the centering ribs has a width measured perpendicularly to a longitudinal direction and a depth measured radially from the inner surface (see 78, 
Regarding claim 20, Watanabe further teaches the depth of each of the centering ribs is less than the width (see figure 6; Watanabe).  
Regarding claim 21, Watanabe further teaches a cross-section of the internal space of the peripheral wall taken perpendicularly to the longitudinal direction has a maximum cross- sectional extent, and wherein the depth of each of the centering ribs is less than or equal to 5 percent of the maximum cross-sectional extent (see 78, figure 6; Watanabe).  
Regarding claim 22, Watanabe further teaches the inner surface has a substantially tubular shape having a diameter (see figures 1-2; Suzuki), and wherein the depth of each of the centering ribs is less than or equal to 5 percent of the diameter (see 78, figure 7; Watanabe).  
Regarding claim 28, Suzuki and Kagawa disclose all of the features in the current invention as shown above for claim 27. They are silent regarding the peripheral wall further comprises centering ribs extending radially inward from the inner surface, and wherein inserting a member comprises positioning the centering ribs in abutting relationship with the outer surface of the member.
Watanabe teaches an endoscope (figure 1) with a ring body (76a, figure 6) with projections (78, figure 6). The projections protrude inwards in the radial direction of the tubular body and are equidistantly spaced apart ([0065]). The projections have a wire-guiding hole (80, figure 6) each for traction wires (66, figure 6) to extend through for bending the endoscope ([0065]). 
.

Claims 3-4, 6-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2014/0142388) and Kagawa (US 2008/0114205) as applied to claim 1 (for claims 3-4) and claim 5 (for claims 6-7) and claim 8 (for claim 12) above, and further in view of Boulais (US 2007/0249907) and Danitz (US 2005/0107667).
Regarding claim 3, Suzuki and Kagawa disclose all of the features in the current invention. They are silent regarding the bending section consists essentially of polypropylene (PP), polyethylene (PE), or polyoxymethylene (POM), and a solid surface free energy at 20 °C (SFE) of the bending section at the inner surface of the distal end segment peripheral wall is smaller than an SFE of the front end cap at the outer surface.  
Boulais teaches an imaging device with a distal cap (20, figure 1). The distal cap is made of a clear polycarbonate ([0020]).
Danitz teaches an articulation mechanism where the links/segments are made from a biocompatible material, like polyethylene ([0065]).

Regarding claim 4, Boulais and Danitz further teach the SFE of the bending section at the inner surface is at least 5 mN/m less than the SFE of front end cap at the outer surface (polycarbonate has a higher surface free energy than polyethylene; 42 mJ/m^2 vs. 31 mJ/m^2, as is well known).  
Regarding claim 6, Suzuki and Kagawa disclose all of the features in the current invention as shown above for claim 5. They are silent regarding the inner surface of the distal end segment peripheral wall has a solid surface free energy at 20 °C (SFE) smaller than an SFE of the front end cap at the outer surface.  
Boulais teaches an imaging device with a distal cap (20, figure 1). The distal cap is made of a clear polycarbonate ([0020]).
Danitz teaches an articulation mechanism where the links/segments are made from a biocompatible material, like polyethylene ([0065]).

Regarding claim 7, Suzuki, Kagawa, Boulais, and Danitz disclose all of the features in claim 6. They are silent regarding a second cavity extending radially outwardly from the inner surface of the distal end segment peripheral wall, the second cavity having a periphery that is different than a periphery of the cavity.  
Boulais further teaches the side surface of the proximal region (36, figure 1) of the distal cap (20, figure 1) has one or more notches (38, figure 1). The notches receive the corresponding tabs (104, figure 1) on the ring (100, figure 1) of the articulation joint ([0023]). 
It would have been obvious to modify the distal end segment to have one or more cavities or connection members as taught by Boulais. Doing so would provide multiple points for connection ([0023]; Boulais). The modified device would have a second cavity (one or more notches [0023]; Boulais | hole 8c, figure 2; Suzuki) extending radially outwardly from the inner surface of the distal end segment peripheral wall, the second cavity having a periphery that is different than a periphery of the cavity (see the locations of the notches 38 and corresponding tabs 104, figure 1).  
Regarding claim 12, Suzuki and Kagawa disclose all of the features in the current invention as shown above for claim 8. They are silent regarding the peripheral 
Boulais teaches an imaging device with a distal cap (20, figure 1). The distal cap is made of a clear polycarbonate ([0020]).
Danitz teaches an articulation mechanism where the links/segments are made from a biocompatible material, like polyethylene ([0065]).
It would have been obvious to modify the peripheral wall and the outer surface of Suzuki and Kagawa to be made of polyethylene (for the peripheral wall of the distal end segment) and polycarbonate (for the outer surface of the front end cap), respectively, as taught by Boulais and Danitz. Doing so would provide an outer surface that is clear ([0020]; Boulais) and a peripheral wall that is made from biocompatible material ([0065]; Danitz). The modified device would have the peripheral wall formed from a material that consists essentially of polypropylene (PP), polyethylene (PE) ([0065]; Danitz), or polyoxymethylene (POM) and has a solid surface free energy at 20 °C (SFE) less than an SFE of the outer surface (the front end cap is made of polycarbonate; [0020]; Boulais | polycarbonate has a higher surface free energy than polyethylene; 42 mJ/m^2 vs. 31 mJ/m^2, as is well known).  

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2014/0142388) and Kagawa (US 2008/0114205) and Watanabe (US 2006/0173243) as applied to claim 13 above, and further in view of Boulais (US 2007/0249907)
Regarding claim 16, Suzuki and Kagawa and Watanabe disclose all of the features in the current invention as shown above for claim 13. They are silent regarding the peripheral wall includes cavities extending radially outwardly from the inner surface, the cavities including the cavity.  
Boulais further teaches the side surface of the proximal region (36, figure 1) of the distal cap (20, figure 1) has one or more notches (38, figure 1). The notches receive the corresponding tabs (104, figure 1) on the ring (100, figure 1) of the articulation joint ([0023]). 
It would have been obvious to modify the peripheral wall to have one or more cavities or connection members as taught by Boulais. Doing so would provide multiple points for connection ([0023]; Boulais). The modified peripheral wall includes cavities (one or more notches [0023]; Boulais) extending radially outwardly from the inner surface, the cavities including the cavity (modified device would have multiple holes 8c, figure 2; Suzuki).  
Regarding claim 17, Boulais further teaches at least one of the centering ribs is disposed between a pair of the cavities (see location of 78, figure 6; Watanabe vs. location of modified holes, which are the notches 38, figure 1, of Boulais).  
Regarding claim 18, Watanabe further teaches the centering ribs are distributed evenly between the cavities (see figure 6; Watanabe).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2014/0142388) and Kagawa (US 2008/0114205) as applied to claim 8 above, and further in view of Fenech (US 2013/0331730).

Fenech teaches a probe with a frame (244, figure 4) with one or more sections (244b, figure 4) to limit or prevent movement of the operational components within the interior channel (243, figure 4).
It would have been obvious to the outer surface to have centering ribs/sections (244b, figure 4) abutting the inner surface of the peripheral wall. Doing so would limit or prevent movement of the operational components within the interior channel ([0045]).  

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over 
Suzuki (US 2014/0142388) and Kagawa (US 2008/0114205) as applied to claim 8 above, and further in view of Danitz (US 2005/0107667).
Regarding claim 24, Suzuki and Kagawa disclose all of the features in the current invention as shown above for claim 8. They are silent regarding the cavity comprises an opening in the inner surface and extends radially outwardly from the opening into the peripheral wall, and wherein a perimeter of the cavity in the peripheral wall is smaller than a perimeter of the opening.  
Danitz teaches a channel that is chamfered (see figure 4c) to create a friction fit between a channel (402, figure 4c) and a cable (401, figure 4c | [0072]). 
It would have been obvious to modify the cavity to be chamfered at the opening as taught by Danitz. Doing so can result in a better fit (friction fit [0072]). The modified cavity comprises an opening in the inner surface and extends radially outwardly from 
Regarding claim 25, Danitz further teaches the cavity has a rounded, bevelled, or chamfered inner surface edge ([0072]; Danitz).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        November 18, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795